Title: [Diary entry: 16 September 1788]
From: Washington, George
To: 

Tuesday 16th. Thermometer at 73 in the Morning—77 at Noon and 76 at Night. Wind Southerly and warm, with appearances of rain till Night when the wind got round to the No. W. Rid to Muddy hole, Dogue run, French’s & the Ferry. At the first—Having got in the grain, the Cart, after carrying a load of Rye to the Mill went into the Neck to assist with the grain there. Some of the other hands were employed in cleaning the Rye wch. they had threshed and others came to the Corn at the Mansn. Ho. to cut the tops. Note—this Corn, since the working it received to put in the Wheat and grass Seeds, has fired most astonishingly

except the part which was worked since harvest. This seems rather to be benifitted—tho’ after that working it fired a good deal but recovered its colour again. Now it is too to do this by that wch. has lately fired. At Dogue run—The same hands, with the addition of those from Frenchs were employed as yesterday and in spreading the flax from which the Seed had been taken. Finished getting in all the grain this Evening. At French’s & the Ferry—the Plows & People were abroad as already mentioned.